DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.

Response to Amendment
Applicant’s amendment filed 11/30/2020 has been entered.
Claims 21, 22, 24-27, 29-32, 34-37, 39, and 40 remain pending.
Claims 1-20, 23, 28, 33, and 38 are cancelled. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
This application contains the following claimed terms which lack proper antecedent basis within the specification:
Claim 21:
	-“a lock member movable between a distal locked position and a proximal unlocked position” 
	-“a first lockout state where said spring member biases said lock member distally into said distal locked position”
	-“a second lockout state” 
	-“a distal locked position”
	-“a proximal unlocked position”

Claim 26:
	-“a lock member” 
	-“a first lockout state” 
	-“a second lockout state” 
	-“a distal locking position”

Claim 31:
	-“a blocking member…biased distally into said distal locking position by said spring”

	-“a proximal unlocking position”
	
Claim 36:
-“a lock member”	
	-“a distal locking position”
	-“an proximal unlocking position”
	-“an expanded configuration”
	-“a compressed configuration”

Applicant’s specification and/or claims should be amended such that there is antecedent basis and/or clear and concise support for the claimed limitations. The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification (see MPEP § 608.01(o)) and the terms listed above do not have such support within the specification such that an apparent meaning can be attained.In view of Applicant’s “REMARKS”, while one could reasonably deduce that it is the body portions including “body 1522”, “legs 1526” and “wedge 1528” (see Figures 98-104 and corresponding paragraphs) that are intending to provide support for the “lock member” and “blocking member” as claimed, however, as stated above, the meaning of every term should be apparent from the specification. Reliance on Applicant’s “REMARKS” in order to gain an apparent meaning supports the assertion that there is not a sufficient antecedent basis within the specification to gain an apparent meaning of the claim terms (note the 112(2nd para.) rejections below). 

Claim Objections
Claim 29 objected to because line 2 recites “said compression spring”, however it would appear this should instead be “said coil spring”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Applicant is not intending to invoke 35 U.S.C. 112, 6th paragraph, with regards to the limitations previously outlined. These limitations include “a lock member” (Claims 21 and 36) and “a blocking member” (Claim 31). These limitations will be interpreted given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. Note the 112 rejections below.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 22, 24-27, 29-32, 34-37, 39, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding Claim 21, lines 23-25 recite “a first lockout state where said coil spring biases said lock member distally into said distal locked position to prevent said firing member from performing said firing stroke when the staple cartridge is not present in said elongate channel”. However, after further review, not only does the specification lack antecedent basis for the “lock member” (as claimed with lock positions and relative to lockout states-see above), this limitation also constitutes new matter as the original disclosure does not provide support for a lock member in the manner as claimed. 
Regarding Claim 26, lines 30-32 recite “said coil spring biases said lock member distally into said distal locking position to prevent said firing member from performing said firing stroke”. For the same reasons as given above for Claim 21, “lock member” (line 12) constitutes new matter as there is not sufficient support for a lock member being able to perform the function of “prevent said firing member from performing said firing stroke” and further the supposed “support” of a “biasing element 1520” for such “lock member” does not perform any form of locking in the specification. Therefore, the outlined limitations constitute new matter. 
Regarding Claim 31, lines 21-22 recite “a blocking member movable between a distal locking position where said firing member is in said inoperable state and a proximal unlocking position where said firing member is in said operable state”. Similarly to the explanation given above concerning Claims 21 and 26, after further review/consideration, this limitation lacks sufficient support within the original disclosure and is therefore constituting new matter. Specifically there is no support for “a blocking member” and there is no support for such a “blocking member” able to “move to a distal locking position” place “said firing member” in an “inoperable state”. Again, the Applicant notes “biasing element 1520” as support for the “blocking member”, however, this is not abundantly clear given the original disclosure and further, “biasing element 1520” does not perform any type of “blocking” or “locking” and therefore the language “blocking member” and further the claimed function is not consistent with the original specification and therefore constitutes new matter. 
Regarding Claim 36, lines 17-19 recite “a lock member movable between a distal locking position where the firing member is prevented from performing said firing stroke and a proximal unlocking position where said firing member is permitted to perform said firing stroke”. Similarly as mentioned above, after further review, “a lock member” movable between lock/unlocking positions wherein “the firing member is prevented from performing said firing stroke” when the “lock member” is in a “locking position” , constitute new matter as these limitations/features are not sufficiently supported within the original disclosure. Specifically there is no support for “a lock member movable between” a locking and unlocking position. Again, the “biasing element 1520” does not perform a locking function and therefore calling the feature a “lock member” that is able to prevent the firing member from firing is inconsistent with the specification and further lacks sufficient support and therefore, it is concluded that the limitation constitutes new matter. 
See “Response to Arguments” below for further explanation. 
Claims 22, 24, 25, 27, 29, 30, 32, 34, 35, 37, 39, and 40 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement as they depend from one of the claims comprising new matter as outlined above. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21, 22, 24-27, 29-32, 34-37, 39, and 40  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 21, lines 19-28 recite “a lock member movable between a distal locked position and a proximal unlocked position, wherein said firing member is prevented from performing said firing stroke … a first lockout state where said coil spring biases said lock member distally into said distal locked position to prevent said firing member fromAmendment dated June 5, 2020Response to the Office Action dated March 5, 2020 performing said firing stroke when the staple cartridge is not present in said elongate channel; and a second lockout state where said firing member is prevented from performing said firing stroke when said sled is not positioned at a proximal end of said staple cartridge when said staple cartridge is positioned in said elongate channel”. These limitations, in their entirety, render the claim indefinite. 
First, in view of the Applicant’s original specification (not including Applicant’s remarks/arguments), it is unclear as to what is the intended scope of the term “lock member”. While Applicant notes that “biasing element 1520” is intended support for such a phrase (which Examiner respectfully disagrees-see above 112(1st para.)), the term “lock member”, would be readily interpreted in a manner encompassing structures well outside of the support of the specification. Given the multiplicity and wide range of different structures that could be viewed as a “lock member” that are known in the art, the language is viewed as ambiguous. Note “Response to Arguments” below. 
Secondly, it is unclear as to how the “lock member” can move “to prevent said firing member from performing said firing stroke” as claimed. See the 112, 1st paragraph, rejection above as there does not appear to be sufficient support for such a structure performing the function as claimed. This further raises the question as to whether not Applicant is attempting to claim the “lock member” is in fact the structure for performing the function and therefore renders the claim further indefinite. 
 Regarding Claims 26, 31 and 36, these claims are also viewed as indefinite for the same reasoning as Claim 21. Each claim recites either “a lock member” or “a blocking member” with locking type functional language and therefore, rendering each claim indefinite for essentially the same reasons given above pertaining to Claim 21.
Further regarding Claim 26, lines 27-37 recite “a first lockout state” and “second lockout state” in essentially the same manner as Claim 21 and therefore these limitations render the claim further indefinite as it is unclear as to how the firing member is prevented from/permitted to perform the firing stroke as claimed without further structural details/relationships within the claim. 
Further regarding Claim 31, lines 17-20 recite “an operable state where said firing member is permitted to perform said firing stroke; and an inoperable state where said firing member is prevented from performing said firing stroke;” and subsequently, lines 22-28 recite “a blocking member movable between a distal locking position where said firing member is in said inoperable state and a proximal unlocking position where said firing member is in said operable state, wherein said blocking member is biased distally into said distal locking position by said spring when the staple cartridge is not present in said elongate channel, and wherein said blocking member is biased proximally into said proximal unlocking position by a portion of the staple cartridge when the staple cartridge is inserted into the elongate channel.” These limitations, in their entirety, render the claim indefinite as although the claim appears to associate the blocking member’s locking position and unlocking position with the firing members inoperable and operable state, respectively, it is unclear as to how these positions and states are associated structurally and how the locking/unlocking position can cause the firing member to be reconfigured between its operable and inoperable state (see the previous 112 rejections above). While the claim does recite an interaction between the cartridge and the blocking member, the movement of the blocking member is not claimed as structurally associated with the firing member such that it is reconfigured between its operable and inoperable states. This construes a structural gap in the claimed invention and therefore renders the claim incomplete as well as indefinite.
Similar to the above statements, Claim 36, lines 17-19 recite “a lock member movable between a distal locking position where the firing member is prevented from performing said firing stroke and a proximal unlocking position where said firing member is permitted to perform said firing stroke”, however, this limitation renders the claim indefinite as it is unclear as to how the firing member is prevented from or permitted to perform the firing stroke in view of the lock member being movable between the locking and unlocking position. There is no claimed relationship between the firing member and the lock member in which amounts to a structural gap in the claimed invention and therefore renders the claim incomplete as well as indefinite.
In summary regarding Claims 21, 26, 31, and 36, the outlined limitations render the respective claims indefinite because:
-the scope of the terms “lock member”/”blocking member” is unclear in view of the Applicant’s specification and therefore a reasonable scope is unascertainable given the unduly amount of possible interpretations.
-it is unclear as to whether or not the “lock member”/”blocking member” is intending to be claimed as a structure to prevent the firing stroke of the firing member or place the firing member into the inoperable state.
-If so, this claimed limitation is viewed as being inconsistent with the specification (see 112 (1st para.) rejection above and “Response to Arguments” below)
-If not, the respective claimed limitations render the claims indefinite as the use of such functional language fails "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus is indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). Given the brevity of lockout type features merely relying on functional language is not sufficient to obtain a definite scope of the claim language (assuming that Applicant is not attempting to claim the lock/blocking member is capable of performing such function as noted in the alternative above). see MPEP 2173.05(g).

Claims 22, 24, 27, 29, 32, 34, 37, 39, and 40 are also rejected are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as they depend from at least one of the claims outlined above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



 Claims 21, 22, 24, 26, 27, and 29 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shelton (US PGPUB 2004/0232200).

Note: see the 103 rejections below, as given the several claim interpretations (note 112 rejections above), different portions of the stapling assembly of Shelton can be viewed as the lock members as claimed. 

Regarding Claim 21, Shelton discloses a stapling assembly (10; Figure 1), comprising: 
a first jaw (anvil 18; Figure 2); 
a second jaw (channel 16), wherein one of the first jaw and the second jaw is movable relative to the other of the first jaw (18) and the second jaw (16) between an open position and a closed position (Para. 0044); 
an elongate channel (formed in 16; Figure 13) configured to receive a staple cartridge (37; Figures 2, 11), wherein the staple cartridge (37) comprises: 
a plurality of staples (222; Figure 11); and 
a sled (218) configured to be advanced through the staple cartridge (37) to eject the staples (222) from the staple cartridge (37; Para. 0082); 
a firing member (14) configured to advance the sled (218) during a firing stroke (Paras. 0080, 0082), wherein the firing member (14) comprises: 
a cutting edge (48; Figure 3); 
a first camming member (38) configured to engage the first jaw (18) during the firing stroke (Para. 0051); and 
a second camming member (44) configured to engage the second jaw (16) during the firing stroke (Para. 0052); 
a coil spring (112; Figure 7); and 
a lock member (hook 104) movable between a distal locked position (Figure 6 via engagement with pin 107; Para. 0065) and a proximal unlocked position (Figure 8), wherein the firing member (14) is prevented (via trigger 28 locked by 104) from performing the firing stroke (Para. 0065) when the stapling assembly is in one of a plurality of lockout states, and wherein the plurality of states comprises: 
a first lockout state (Figure 6) where the coil spring (112) biases the lock member (104) distally into the distal locked position (Figure 6; Para. 0065) to prevent the firing member (14 via 28) from performing the firing stroke when the staple cartridge (37) is not present in the elongate channel (of 16; see Paragraphs 0065, note that regardless of whether the cartridge is loaded or not, the lockout state can still be obtained as the lock is independent of the cartridge and the claim does not interrelate the cartridge presence and the lock positions); and 
a second lockout state (Figure 6) where the firing member (14) is prevented from performing the firing stroke when the sled (218) is not positioned at a proximal end of the staple cartridge when the staple cartridge (37) is positioned in the elongate channel (of 16; Paragraph 0065 and see the comments above as the cartridge can be loaded with the sled positioned as claimed and the firing member can still be prevented from firing via the lock 104 locking the firing trigger 28).

Regarding Claim 22, Shelton discloses the staple cartridge (37).  
Regarding Claim 24, Shelton discloses the firing member (14) moves along a firing axis, and wherein the coil spring (112) is substantially parallel with the firing axis (see Figure 6 and note 140 couples to firing member 14).  

Regarding Claim 26, Shelton discloses a stapling assembly (10; Figure 1), comprising a first jaw (18; Figure 2), a second jaw (16), an elongate channel (of 16) configured to receive a staple cartridge (37), and a firing member (14) as claimed (see rejection of Claim 21 above) and wherein the stapling assembly (10) further comprises:
a lock member (hook 104; Figures 6 and 7);
a coil spring (112) configured to bias the lock member (104) distally into a distal locking position (engaged with pin 107 of firing trigger 28; Para. 0065); 
wherein the stapling assembly (10) is configurable in a plurality of states, wherein the plurality of states comprises: 
an operating state (Figures 8-9), wherein the firing member (14 via 28) is permitted to perform the firing stroke, wherein the stapling assembly is in the operating state when the staple cartridge (37) is positioned in the elongate channel (of 16) and the sled (218) is positioned at the proximal end of the staple cartridge (37; as noted in Para. 0065, the firing trigger and hence the firing member 14 can be fired when the clamping trigger is actuated regardless of the cartridge presence/position and therefore it can clearly be in an operating state when the cartridge is positioned as claimed); 
a first lockout state (Figure 6), wherein the firing member (14) is prevented from performing the firing stroke when the stapling assembly (10) is in the first lockout state (See Para. 0065), wherein the stapling assembly is in the first lockout state when the staple cartridge (37) is not positioned in the elongate channel (of 16), wherein the coil spring (112) biases the lock member (104) distally into the distal locking position (Figure 6) to prevent the firing member (14 via 28) from performing the firing stroke when the stapling assembly is in the first lockout state (See Para. 0065, note that the lock member 104 is independent of the cartridge and therefore is clearly capable of preventing firing when no cartridge is loaded); and 
a second lockout state (Figure 6), wherein the firing member (14) is prevented from performing the firing stroke when the stapling assembly is in the second lockout state (via 104 engagement with pin 107 of firing trigger 28), wherein the stapling assembly is in the second lockout state when the staple cartridge (37) is inserted into the elongate channel (of 16) and the sled is not positioned at the proximal end of the staple cartridge (See Para. 0065, note that the lock member 104 is independent of the cartridge and therefore is clearly capable of preventing firing when the cartridge is loaded as claimed).  

Regarding Claim 27, Shelton discloses the staple cartridge (37).  
Regarding Claim 29, Shelton discloses the firing member (14) moves along a firing axis, and wherein the coil/compression spring (112) is substantially parallel with the firing axis (see Figure 6 and note 140 couples to firing member 14).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 22, 24-27, 29-32, 34-37, 39, and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton (US PGPUB 2004/0232200), in view of Rodak (US Patent 5,470,006).

Regarding Claim 21, Shelton discloses a stapling assembly (10; Figure 1), comprising: 
a first jaw (anvil 18; Figure 2); 
a second jaw (channel 16), wherein one of the first jaw and the second jaw is movable relative to the other of the first jaw (18) and the second jaw (16) between an open position and a closed position (Para. 0044); 
an elongate channel (formed in 16; Figure 13) configured to receive a staple cartridge (37; Figures 2, 11), wherein the staple cartridge (37) comprises: 
a plurality of staples (222; Figure 11); and 
a sled (218) configured to be advanced through the staple cartridge (37) to eject the staples (222) from the staple cartridge (37; Para. 0082); 
a firing member (14) configured to advance the sled (218) during a firing stroke (Paras. 0080, 0082), wherein the firing member (14) comprises: 
a cutting edge (48; Figure 3); 
a first camming member (38) configured to engage the first jaw (18) during the firing stroke (Para. 0051); and 
a second camming member (44) configured to engage the second jaw (16) during the firing stroke (Para. 0052); 
a spring (leaf spring end 277; Figures 24-28; Para. 0099); and 
a lock member (deflectable end 280; Figure 24) movable between a distal locked position (Figure 28) and a proximal unlocked position (Figure 25; as shown, the end 280 is deflectable in a pivoting manner about a fixed point and when moved to Figure 25, it is clearly more proximal than the positioning of Figure 28- see “Annotated View of Figure 28” below), wherein the firing member (14) is prevented from performing the firing stroke when the stapling assembly is in one of a plurality of lockout states, and wherein the plurality of states comprises: 
a first lockout state (Figure 28) where the spring (277) biases the lock member (280) distally into the distal locked position (Figure 28) to prevent the firing member (34) from performing the firing stroke when the staple cartridge (37) is not present in the elongate channel (16; see Paragraphs 0105); and 
a second lockout state (Figure 28) where the firing member (14) is prevented from performing the firing stroke when the sled (218) is not positioned at a proximal end of the staple cartridge when the staple cartridge (37) is positioned in the elongate channel (of 16; Paragraph 0105 discloses the maintain a lock state when the cartridge is spent until a new unfired cartridge is inserted).


    PNG
    media_image1.png
    210
    343
    media_image1.png
    Greyscale

Annotated View of Figure 28

	However, Shelton fails to explicitly disclose the spring being a coil spring. 
	Attention can be brought to the teachings of Rodak which includes a surgical stapling assembly (100; Figure 1) which comprises a lock member (220; Figures 8-9) which comprises a coil spring (spring 216 coiled around shaft 217; Col 7, lines 23-27) which biases the lock member (220) to a distal locking position (Figure 8) and moves to a proximal unlocked position (Figures 5 and 10) when a new unfired cartridge is loaded into the assembly (Col 7, line 64 through Col 8, line 8).

It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Shelton such that the spring embodies a coiled spring coiled around a pivot shaft as taught by Rodak. By incorporating such a coiled spring, the lock member can be efficiently biased while the spring portion can be further replaceable such that if the spring becomes damaged, the lock member does not need to be disposed. Note it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Further/alternatively it must be noted it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified Shelton to include a coiled spring as exemplified by Rodak instead of a leaf spring because Applicant has not disclosed that the specific spring configuration provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a leaf spring configuration as disclosed by Shelton because the lock member is biased into an unlocked/locked position based on the status of the loaded cartridge.
Therefore, it would have been an obvious matter of design choice to modify Shelton to obtain the invention as specified in the claim. 

Regarding Claim 22, Shelton, as modified, discloses the staple cartridge (37; Figure 11).

Regarding Claim 24, Shelton, as modified, discloses the firing member (14) moves along a firing axis, and wherein the coil spring (277 as modified) is substantially parallel with the firing axis (see Figure 24 as it appears to be clear that the spring members 277 extend parallel to the firing axis). However alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have arranged the coil spring to be parallel with the firing axis, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.

Regarding Claim 25, Shelton discloses the coil spring (277 as modified) comprises a first coil spring (277 as modified) and the stapling assembly further comprises a second coil spring (two springs must be present as there are two blocking members 280 as shown in Figure 24), wherein the first spring is positioned on one side of the firing member (14) and the second spring is positioned on another side of the firing member (14; as shown in Figure 14 there is clearly springs disposed adjacent to/on both sides of the firing member).

Regarding Claim 26, Shelton discloses a stapling assembly (10; Figure 1), comprising a first jaw (18; Figure 2), a second jaw (16), an elongate channel (of 16) configured to receive a staple cartridge (37), and a firing member (14) as claimed (see rejection of Claim 21 above) and wherein the stapling assembly (10) further comprises:
a lock member (280; Figures 24-28); 
a spring (leaf spring end 277; Figure 24) and configured to bias the lock member (280) distally into a distal locking position (see Para. 0099; see “Annotated View of Figure 28”above); 
wherein the stapling assembly is configurable in a plurality of states, wherein the plurality of states comprises: 
an operating state (Figure 25), wherein the firing member (14) is permitted to perform the firing stroke, wherein the stapling assembly (16) is in the operating state when the staple cartridge (37) is positioned in the elongate channel (of 16) and the sled (218) is positioned at the proximal end of the staple cartridge (37; Para. 0102); 
a first lockout state (Figure 28), wherein the firing member (14) is prevented from performing the firing stroke when the stapling assembly is in the first lockout state (Paras. 0105), wherein the stapling assembly (10) is in the first lockout state when the staple cartridge (37) is not positioned in the elongate channel (of 16; Para. 0105), wherein the spring (277) biases the lock member (280) distally into the distal locking position to prevent the firing member from performing the firing stroke when the stapling assembly is in the first lockout state (Figure 28; Para. 0105); and
a second lockout state (Figure 28), wherein the firing member (14) is prevented from performing the firing stroke when the stapling assembly is in the second lockout state, wherein the stapling assembly is in the second lockout state when the staple cartridge (37) is inserted into the elongate channel and the sled (218) is not positioned at the proximal end of the staple cartridge (Paragraph 0105 discloses the maintain a lock state (i.e. see Figures 26, 27) when the cartridge is spent until a new unfired cartridge is inserted).
Note: it must be mentioned that the manner in which the claim is drafted, specifically the recitations “wherein the stapling assembly is in the first lockout state when the staple cartridge is not positioned in the elongate channel” and  “wherein the stapling assembly is in the second lockout state when the staple cartridge is inserted” are not requiring that the cartridge position/absence is creating the lockout states and is merely requiring that the assembly be able to be in the lockout states when the cartridge is present/absent as claimed. No further relationship is being positively claimed.

However, Shelton fails to explicitly disclose the spring being a coil spring. 
	Attention can be brought to the teachings of Rodak (see above)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Shelton such that the spring embodies a coiled spring coiled around a pivot shaft as taught by Rodak. By incorporating such a coiled spring, the lock member can be efficiently biased while the spring portion can be further replaceable such that if the spring becomes damaged, the lock member does not need to be disposed. Note it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Further/alternatively it must be noted it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified Shelton to include a coiled spring as exemplified by Rodak instead of a leaf spring because Applicant has not disclosed that the specific spring configuration provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a leaf spring configuration as disclosed by Shelton because the lock member is biased into an unlocked/locked position based on the status of the loaded cartridge.
Therefore, it would have been an obvious matter of design choice to modify Shelton to obtain the invention as specified in the claim. 

Regarding Claims 27, 29 and 30, refer to Claims 22, 24, and 25 above.

Regarding Claim 31, Shelton discloses a stapling assembly (10; Figure 1), comprising a first jaw (18; Figure 2), a second jaw (16), an elongate channel (of 16) configured to receive a staple cartridge (37), and a firing member (14) as claimed (see rejection of Claim 21 above) and wherein the stapling assembly (10) further comprises:
wherein the firing member (14) is configurable in a plurality of states, wherein the plurality of states comprises: 
an operable state (i.e. Figure 25) where the firing member (14) is permitted to perform the firing stroke (Para. 0102); and 
an inoperable state (i.e. Figure 28) where the firing member is prevented from performing the firing stroke (see Paras. 0105);
a spring (277; Figures 24-28); and 
a blocking member (280; Figures 24-28) movable between a distal locking position (Figure 28) where the firing member (14) is in the inoperable state and a proximal unlocking position (Figure 25) where the firing member is in the operable state (see Para. 0102), wherein the blocking member (280) is biased distally into the distal locking position by the spring (277) when the staple cartridge (37) is not present in the elongate channel (of 16; see Paras. 0105), and wherein the blocking member (280) is biased proximally into the proximal unlocking position by a portion (portion of sled 218) of the staple cartridge (37) when the staple cartridge is inserted into the elongate channel (of 16; Para. 0102).
However, Shelton fails to explicitly disclose the spring being a coil spring. 
	Attention can be brought to the teachings of Rodak (see above)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Shelton such that the spring embodies a coiled spring coiled around a pivot shaft as taught by Rodak. By incorporating such a coiled spring, the blocking member can be efficiently biased while the spring portion can be further replaceable such that if the spring becomes damaged, the blocking member does not need to be disposed. Note it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Further/alternatively it must be noted it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified Shelton to include a coiled spring as exemplified by Rodak instead of a leaf spring because Applicant has not disclosed that the specific spring configuration provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a leaf spring configuration as disclosed by Shelton because the lock member is biased into an unlocked/locked position based on the status of the loaded cartridge.
Therefore, it would have been an obvious matter of design choice to modify Shelton to obtain the invention as specified in the claim.

Regarding Claims 32, 34, and 35, refer to Claims 22, 24 and 25 above.

Regarding Claim 36, Shelton discloses a stapling assembly (10; Figure 1), comprising a first jaw (18; Figure 2), a second jaw (16), an elongate channel (of 16) configured to receive a staple cartridge (37), and a firing member (14) as claimed (see rejection of Claim 21 above) and wherein the stapling assembly (10) further comprises:
a lock member (280; Figures 24-28) movable between a distal locking position (Figure 28; see “Annotated View of Figure 28” above) where the firing member (14) is prevented from performing the firing stroke (Para. 0105) and a proximal unlocking position (Figure 25) where the firing member (14) is permitted to perform the firing stroke (Para. 0102); and 
a spring (277; Figure 24) engaged with the lock member (280; Paras. 0099), wherein the spring (277) is in an expanded configuration (Figures 26-28) when the lock member is in the distal locking position (Figure 28; note Para. 0102 as the lockout is depressed and therefore the spring end must be depressed/compressed to an extent and therefore, Figures 26-28 clearly show it in an “expanded” configuration), wherein the spring (277) is in a compressed configuration (Figure 25; see Para. 0102 as the lockout is depressed and therefore the spring end must be depressed/compressed) when the lock member (280) is in the proximal unlocking position (Figure 25), and wherein the spring (277) is moved from the expanded configuration to the compressed configuration when a portion (of sled 218) of the staple cartridge (37) engages the lock member (280; Paras. 0102).

However, Shelton fails to explicitly disclose the spring being a coil spring. 
	Attention can be brought to the teachings of Rodak (see above)
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Shelton such that the spring embodies a coiled spring coiled around a pivot shaft as taught by Rodak. By incorporating such a coiled spring, the lock member can be efficiently biased while the spring portion can be further replaceable such that if the spring becomes damaged, the lock member does not need to be disposed. Note it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Further/alternatively it must be noted it would have been an obvious matter of design choice to a person of ordinary skill in the art to have modified Shelton to include a coiled spring as exemplified by Rodak instead of a leaf spring because Applicant has not disclosed that the specific spring configuration provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with a leaf spring configuration as disclosed by Shelton because the lock member is biased into an unlocked/locked position based on the status of the loaded cartridge.
Therefore, it would have been an obvious matter of design choice to modify Shelton to obtain the invention as specified in the claim. 
Regarding Claims 37, 39, and 40, refer to Claims 22, 24, and 25 above.

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered but they are not persuasive. 

-In regards to Applicant’s arguments on page 10 of “REMARKS” that:

    PNG
    media_image2.png
    360
    739
    media_image2.png
    Greyscale


	Examiner respectfully asserts that the prosecution history/record cannot be relied upon for giving meaning to claim terms during examination. This recitation appears to be referring to patented claims (see MPEP 2173.02(1)). The Office does not interpret claims when examining patent applications in the same manner as the courts. Therefore, definiteness of claimed language is determined in light of the specification during examination and because the claim terms are not clearly linked to structure within the specification and do not have an apparent meaning garnered therefrom, these limitations are viewed as indefinite as outlined above.

-In regards to Applicant’s arguments on pages 12-16 of “REMARKS” pertaining to the specification objections that:

    PNG
    media_image3.png
    331
    701
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    356
    704
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    270
    702
    media_image5.png
    Greyscale

…

    PNG
    media_image6.png
    724
    702
    media_image6.png
    Greyscale


	Examiner respectfully asserts while the Examiner can deduce what the Applicant is referring to in view of the several remarks made currently and previously and in further context of the remainder of the claim, the apparent link between the claim language and the specification is not explicitly made. The apparent meaning must be clearly articulated and linked within the specification to the claim language without having to rely on the prosecution history and/or speculation. In other words, one should be able to clearly understand what structures within the specification, the claims are referring to. Given the lack of consistency and clarity of the claim language relative to the specification, there are several reasons to doubt this. Further Examiner notes that Applicant appears to refer to the “biasing element” as feature “1250” and “1520”.

-Regarding Applicant’s arguments on pages 17-19 of “REMARKS” pertaining to the 112(1st para.) enablement rejection, Examiner notes that after review, the enablement rejection is withdrawn, however, given the lack of written description of the claimed terms and the ability of the claimed terms to perform the claimed functions, new matter rejections are viewed as necessary and proper. It must be further noted with regards to the 112(1st paragraph) and 112 (2nd paragraph) rejections above that after further review of the specification and Applicant’s previous remarks:
-The “biasing element 1520” does not provide sufficient support for the claimed “lock member” and “blocking member”. These claimed structures encompass an unduly amount of interpretations that lead to not only an indefinite scope but a scope that is not supported by Applicant’s specification. 
-Further, “biasing element 1520” does not perform any form of “locking” or “blocking” of the firing member and therefore it is unclear as to how it can be viewed as a lock/blocking member as recited and there is not support for such “biasing element” causing the firing member to be prevented from firing or being rendered inoperable. The “biasing element 1520”, if anything, moves to allow the firing member to carry out its firing stroke but at no point in the specification does the “biasing element 1520” act as a lock as it does not act or engage with the firing member to maintain it in a locked position. Therefore, not only are the phrases “lock member” and “blocking member” viewed as indefinite and new matter, the scope of the associated functions with said structures are also unclear in view of the specification and therefore constitute new matter as well. 
-Regarding the Applicant’s comments pertaining to the prior art, refer to the new grounds of rejection above. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Knodel (US PGPUB 2013/0240604) teaches a shuttle (100; Figure 15) which is engaged by the cartridges loaded (Para. 0044)
-Schulze (USP 5,129,570) discloses a biased lock member.
-Shelton (USP 7,740,159) discloses a lock member and spring configuration (112,118) which biases the firing member.
-Beardsley (US PGPUB 2008/0179374) teaches a lock member (514; Figures 16-23) which is movable between a lockout position (Figure 21) and an unlocked position (Figure 23) which locks and unlocks the firing member. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        1/28/2021